DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Group I claims, claims 1-4 and 6, was elected with traverse in the Election filed January 29, 2021. The traversal was addressed in the Office Action mailed May 12, 2021, and the restriction requirement was made final. Applicant added new claims 28-42 along with the Election filed January 29, 2021.
The species election requirement made of record in the Office Action mailed May 12, 2021 between claims 39 and 40 has been withdrawn due to Applicant’s amendments in claim 39 in the current Amendment filed June 14, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 28-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-4, 6 and 28-42 are rejected for the same reasons that claim 1 is rejected since claims 2-4, 6 and 28-42 depend upon claim 1.

	In further regard to claim 41, it is unclear what the melting temperature recited in claim 41 is a melting temperature of. The material of the tool ? The thermoplastic of the preform recited in claim 41 ? Something else ? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 28-31, 33, 36, 37 and 42 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Forston et al. (US 2015/0099096).


In regard to claim 28, Forston et al. teach that carbon fiber reinforced polymer is a suitable material for the composite fiber material of the preform (see, for example, paragraphs 0007, 0012 and 0025).

In regard to claim 29, Forston et al. teach that the step of selecting the tool includes selecting the tool (thermoplastic filler 26) based on the shape of the tool (thermoplastic filler 26) (see, for example, paragraphs 0033, 0035, 0037 and 0039 and Fig. 1-3).



In regard to claim 31, Forston et al. teach that the tool (thermoplastic filler 26) tapers with the preform (see, for example, Fig. 1-3).

In regard to claim 33, Forston et al. teach that the preform comprises multiple plies (see, for example, paragraph 0027, multiple sub-layers of composite fiber material).

In regard to claim 36, Forston et al. teach that the step of selecting the tool includes selecting the tool (thermoplastic filler 26) such that it has an elongated body (see, for example, Fig. 2).

In regard to claim 37, Forston et al. teach that the step of selecting the tool includes selecting the tool (thermoplastic filler 26) based on the sides of the tool (thermoplastic filler 26) shaped according to a contour (see, for example, paragraphs 0011, 0033, 0035, 0037 and 0039 and Fig. 1-3).

In regard to claim 42, Forston et al. teach that the step of bonding includes heating the thermoset material of the preform (of thermoset layers 22, 24A, 24B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forston et al. (US 2015/0099096).
In regard to claim 1, Forston et al. teach the method as discussed above in regard to claim 1.
Forston et al. does not explicitly teach that the tool (thermoplastic filler 26) is fabricated via additive manufacturing.
Since the thermoplastic filler 26 is a thermoplastic, shaped item, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the known methods of forming a shaped, thermoplastic item, such as additive manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782